DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 5, 9, and 13, generally, none of the prior art references of record, including, but not limited to: US_20130040684_A1_Yu , US_8644765_B1_Zhang, US_20080012764_A1_Kang, US_20080214229_A1_Lim, US_20160043781_A1_Cho, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Yu discloses a terminal transmits, to the base station, a plurality of uplink reference signals, each having identifier information corresponding to the determined at least one downlink transmission beam pattern to the base station, the base station transmits Q optimized uplink transmission beam indexes and transmits ACK information to the terminal, and the terminal stores and updates a value thereof and transmits an ACK/NACK signal to the base station (Yu figures 1-5).
Prior art Zhang discloses a transmitter receives a request to form a beamformed channel to transmit data, directionally transmits a sounding packet from a transmitter for receipt by a receiver, receives a channel estimate from the receiver responsive to the sounding packet, forms a beamformed channel by the transmitter based on the received channel estimate, transmits one or more data packets that include the data over the beamformed channel using a steering matrix formed from the channel estimate (Zhang figures 4-5).
Prior art Kang discloses the feedback signaling is multiplexed into the DL control channel, and protected by a CRC or by channel coding (Kang paragraph 57).
Prior art Lim discloses a receiver performs CRC on the data decoded through a specific inverse FEC process for received data to determine whether there is any error in the received data, and if there is no error, feedback-transmits an ACK to a transmitter so that it may transmit the next data packet. However, if it is determined from the CRC check result that there is an error in the received data, the receiver feedback-transmits a NACK to the transmitter so that it may retransmit the packet it previously transmitted (Lim paragraph 36).
Prior art Cho discloses a system for training beam including a transmitter forming a transmission beam using a transmission array and a receiver forming a receiving beam using a receiving array is disclosed. The transmitter transmits an identifier of a transmission training beam selected from the transmission beams using a secondary synchronization signal or a common reference signal, etc. The identifier of the transmission training beam is used for the beam training (Cho figure 6, paragraph 148-149).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “checking the error detection information; in response to the receiving beam information, transmitting a physical downlink control channel (PDCCH) including resource allocation information and at least one identifier based on the plurality of transmission beam identifiers, when no error is detected as the checking result; and communicating with the receiver based on the PDCCH” as stated in independent claims 1, and similar limitations as stated in independent claims 5, 9, and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471